United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         February 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-31066
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EDUARDO TORRES,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 3-CR-30034-1
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Eduardo Torres appeals from an order of the district court

revoking a magistrate judge’s order of release pending trial.

The evidence as a whole supports the district court’s conclusion

that no conditions of release exist that would reasonably assure

the safety of the community were Torres to be released pending

trial.   See United States v. Rueben, 974 F.2d 580, 586 (5th Cir.

1992); 18 U.S.C. § 3142(e) and (g).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-31066
                               -2-

     The judgment of the district court is AFFIRMED.   The

Government’s motion to supplement the record is DENIED as

unnecessary.